DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 12/22/2021 has been entered.  Claims 1, 3-6, 9-10, 14-17, and 19 have been amended, no claims have been canceled, no claims has been added, and therefore, claims 1-20 remain pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0068338A1-Nanda et al. (hereafter Nanda), and further in views of US 6118679-Smith and US 2008/0312579 A1-Chang et al. (hereafter Chang, as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015, cited in previous Office action).

Claim 1: “A handset for use in an electroporation device,”:  Nanda discloses the user may operate the user interface 50 to input a desired pulsing pattern and corresponding temperature profile to be applied to electrodes (Para. [0050], lines 9-11); further, Nanda discloses the user interface 50 may include an alphanumeric keypad, touchscreen, computer mouse, push-buttons and/or toggle switches, or another suitable component to receive input from a human user (Para. [0051], lines 1-4, Figs. 2A and 2B).
“the handset comprising: a housing;”:  Nanda discloses user 50 integration is used in conjunction with the exterior controller 100 (Para. [0050], lines 7-9, Fig. 2A).
“a signal amplifier positioned within the housing,”:  Nanda discloses pulsing electroporation system 200 (signal amplifier, Para. [0058], lines 1-2, Figs. 2A and 4), positioned in the controller 100 (Para. [0030], line 10, Figs. 2A and 4).
“the signal amplifier including: a primary winding”:  Nanda discloses subsystem 200 comprises a primary winding 224a (Para. [0063], lines 1-2, Fig. 4).
“wherein each of the plurality of secondary windings is coupled to a respective storage capacitor and a fly-back diode”:  Nanda discloses the energy reservoir 220 (capacitor) and diode 236 (fly-back diode) are coupled to a secondary winding 224b (Para. [0066], lines 1-5, Fig. 4); and the subsystem 200 may comprise capacitors (Para. [0061], lines 1-5, Fig. 4).
“an array having a plurality of electrodes in electrical communication with the first and second outputs of the signal amplifier.”:  Nanda discloses an array of electrodes 40, 42 are electrically coupled to subsystem 200 (Para. [0058], lines 1-2, Para. [0070], lines 7-8, Para. [0073], lines 1, and 6-8, Fig. 4).

Regarding claim 1, Nanda teaches the invention discussed above.  However, Nanda does not teach a plurality of secondary windings coupled together in a series configuration.

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include an amplifier with secondary windings in a series configuration as taught by Smith, because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC voltage across a primary winding of the power transformer, thereby generating a series of voltage pulses across one or more secondary windings of the power transformer; these pulses are then rectified and filtered to provide one or more output DC voltages (Col. 1, lines 13-20).  

Regarding claim 1, Nanda teaches the invention discussed above.  However, Nanda does not teach the plurality of secondary windings comprising a first output and a second output, such that a voltage across the plurality of secondary windings is equal to the voltage difference between the first and second outputs.
For claim 1, Chang teaches a plurality of secondary windings having a first output and a second output, where the voltage across the plurality of secondary windings would be equal to the voltage difference between the first and second outputs (Para. [0065], lines 1-2), illustrated in Fig. 10 and shown below in annotated Fig. 10, and which reads on the instant claim limitation of  the plurality of secondary windings having two 

    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include a similar transformer configuration having teaches a plurality of secondary windings comprising a first output and a second output where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the first and second outputs (Para. [0065], lines 1-2, Fig. 10), as taught by Chang, because Chang 

Regarding claim 2, Nanda teach the invention discussed above in claim 1.  However, Nanda does not teach a turn ration between the primary winding and each plurality secondary windings is one to one.  
For claim 2, Smith teaches each primary winding (302, 304) preferably forms a transformer with a turns ratio of N:1:1 with its associated secondary (windings 314, 316, 318, 320, Col. 9, lines 9-12, Fig. 9), which reads on the instant claim limitation of a turn ratio between the primary winding and each of the plurality of secondary windings is one to one.  
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda and further include a primary windings forming a 1:1 turns ration with its associated secondary windings as taught by Smith, because Smith teaches The turns ratio of each secondary winding relative to the primary winding is selected to be identical so that an N:1:1:1 transformer is formed (Col. 6, lines 14-16) and one advantage is that the winding losses in the secondary windings are reduced compared to a conventional forward converter (Col. 9, lines 24-27). 

claim 3, Nanda teach the invention discussed above in claim 1.  However, Nanda does not teach wherein each respective fly-back diode and respective storage capacitor are coupled to the respective plurality of secondary windings in a series configuration.
For claim 3, Smith teaches a freewheeling diode (14, also known as fly-back diodes), and a capacitor 22 in a series configuration with a secondary winding 12, illustrated in Figs. 1 and 3, which reads on the instant claim limitation of wherein each respective fly-back diode and respective storage capacitor are coupled to the respective plurality of secondary windings in a series configuration.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda and further include a freewheeling diode (also known as a fly-back diode) and a capacitor coupled to a secondary winding in a series configuration as taught by Smith, because Smith teaches the transformer has equal leakage inductances in series with each secondary winding which equalizes the rectifier currents supplied to the load by each secondary winding (Col. 4, lines 58-60).  

Regarding claim 4, Nanda teaches the invention discussed above in claim 1.  However, Nanda does not teach wherein the respective a fly-back diode and the respective storage capacitor coupled to the respective one of the plurality of secondary windings in a parallel configuration.
For claim 4, Smith teaches a freewheeling diode (18, also known as fly-back diode), and a capacitor 22 in a parallel configuration in a secondary winding, illustrated 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda include the freewheeling diode (also known as a fly-back diode) and the capacitor coupled to the secondary winding in a parallel configuration as taught by Smith, because Smith teaches it is a common practice in power electronics to use a parallel arrangement of diode rectifiers to handle high currents that would otherwise exceed the safety ratings of a single diode rectifier (Col. 3, lines 64-67).  

Regarding claim 8, Nanda teaches the invention discussed above in claim 1.  However, Nanda does not teach the plurality of secondary windings includes at least five secondary windings.
For claim 8, Chang teaches a plurality of secondary windings includes at least five secondary windings illustrated in Fig. 10 and illustrated below in annotated Fig. 10, which reads on the instant claim limitation of the plurality of secondary windings includes at least five secondary windings.


    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include a plurality of secondary windings including at least five secondary windings as taught by Chang, because Chang teaches this current driver includes a galvanic isolation circuit that includes a flyback switching regulator (1136), e.g., a flyback transformer, operating in current mode topology where the secondary voltage is controlled by a microcontroller 1 (132) on the primary side of the flyback transformer; the flyback transformer can operate as a step-up booster transformer to generate very high volt ages especially with a high secondary-to-primary turns ratio (Para. [0065], lines 2-9).  

Claim 9: “wherein the primary winding, the plurality of secondary windings, the storage capacitors and the fly-back diodes are each disposed within a signal generator housing.”:  Nanda et al. discloses controller comprises primary and secondary windings 224a-224b, capacitor 220 and diode 236 (Para. [0063], lines 1-3, Fig. 4 and Para. [0066], lines 1-4, Fig. 4).
Claim 10: “An electroporation device”:  Nanda discloses the user may operate the user interface 50 to input a desired pulsing pattern and corresponding temperature profile to be applied to electrodes (Para. [0050], lines 9-11); further, Nanda discloses the user interface 50 may include an alphanumeric keypad, touchscreen, computer mouse, push-buttons and/or toggle switches, or another suitable component to receive input from a human user (Para. [0051], lines 1-4, Figs. 2A and 2B).
“comprising: a housing”:  Nanda discloses the electroporation and temperature controller comprise an exterior (housing, Para. [0050], lines 1-3, Para. [0051], lines 1-5, Figs. 2A and 2B).
“a signal generator positioned within the housing,”:  Nanda signal generator (power source 203, Para. [0058, line 3) is disposed in controller 100 (Para. [0058], lines 1-3, Figs. 2A and 4).
“the signal generator including: a signal amplifier having a primary winding”:  Nanda discloses subsystem 200 comprises a primary winding 224a (Para. [0063], lines 1-2, Fig. 4).
“wherein each of the plurality of secondary windings is coupled to a respective storage capacitor and a respective fly-back diode”:  Nanda discloses the energy reservoir 220 (storage capacitor) and diode 237 (fly-back diode) are coupled to a secondary winding 224b (Para. [0066], lines 1-5, Fig. 4); and the subsystem 200 may comprise capacitors (Para. [0061], lines 1-5, Fig. 4).
“a power supply,”:  Nanda discloses pulsing electroporation system 200 (signal amplifier, Para. [0058], lines 1-2, Figs. 2A and 4), positioned in the 
“and a power switch configured to supply a voltage from the power supply across the primary winding;”:  Nanda discloses a power supply and switch 226 are configured to supply an input voltage to the primary winding 224a (Para. [0069], lines 1-7).
“an array having a plurality of electrodes in electrical communication with the first and second outputs of the signal generator.”:  Nanda discloses an array of electrodes 40, 42 which are electrically coupled to the power source 203, Paras. [0058], lines 1-3, [0070], lines 7-8, [0073], lines 4-7).

Regarding claim 10, Nanda teaches the invention discussed above.  However, Nanda does not teach a plurality of secondary windings coupled together in a series configuration.
For claim 10, Smith teaches three inductors (275, 280, 285) in series with three ideal secondary windings (130, 135, 140, Col. 7, lines 15-16, Fig. 5), which reads on the instant claim limitation of a plurality of secondary windings coupled together in a series configuration. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include an amplifier with secondary windings in a series configuration as taught by Smith, because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC 

Regarding claim 10, Nanda teaches the invention discussed above.  However, Nanda does not teach the plurality of secondary windings comprising a first output and a second output, such that a voltage across the plurality of secondary windings is equal to the voltage difference between the first and second outputs.
For claim 10, Chang teaches a plurality of secondary windings having at least two outputs where the voltage across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2), illustrated in Fig. 10 and shown below in annotated Fig. 10, and which reads on the instant claim limitation of  the plurality of secondary windings having two outputs, such that a voltage difference across the plurality of secondary windings is equal to the voltage difference between the two outputs. Therefore, with this configuration which is similar to what is being claimed in the instant application, a voltage across the plurality of secondary windings would be equal to the difference voltage difference between two outputs.  Further, an example of a transformer having multiple outputs is illustrated in the reference of Chang Fig. 10 (as evidenced by All About Circuits-Winding Configurations, Chapter 9, pgs. 1-2, 2015), which adequately illustrates a transformer having two or more outputs.

    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include a similar transformer configuration having teaches a plurality of secondary windings having at least two outputs where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the two outputs (Para. [0065], lines 1-2, Fig. 10), as taught by Chang, because Chang teaches the first and second secondary windings are electromagnetically coupled to a common primary winding of the transformer (pg. 11, lines 37-38), and Chang teaches the value of resistor (R2) or the ratio of resistors (R1/R2) sets the maximum Voltage applied to the primary winding and hence the maximum treatment voltage applied to the secondary windings of the transformer and to the electrodes (Para. [0065], lines 12-15).  

Regarding claim 11, Nanda et al. teach the invention discussed above in claim 10.  However, Nanda et al. does not teach a turn ration between the primary winding and each plurality secondary windings is one to one.  

  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda et al. and to include a primary windings forming a 1:1 turns ration with its associated secondary windings as taught by Smith, because Smith teaches The turns ratio of each secondary winding relative to the primary winding is selected to be identical so that an N:1:1:1 transformer is formed (Col. 6, lines 14-16) and one advantage is that the winding losses in the secondary windings are reduced compared to a conventional forward converter (Col. 9, lines 24-27). 

Claim 14: “wherein the respective fly-back diode and the respective storage capacitor are coupled to each other in a series configuration.”:  Nanda discloses diode  237 and the energy reservoir 220 are coupled in a series (Para. [0066], lines 4-5, illustrated in Fig. 4).

Regarding claim 15, Nanda teaches the invention discussed above in claim 14.  However, Nanda does not teach wherein the respective fly-back diode and the capacitor coupled to secondary windings in a parallel configuration.
.  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0068338A1-Nanda et al. (hereafter Nanda), and in views of US 6118679-Smith and US 20080312579 A1-Chang et al. (hereafter Chang, as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015, cited in previous Office action), and in further views of US 7,412,285 B2- Schroeppel et al. (hereafter Schroeppel) and US 9,078,863 B2- Eckhoff et al. (hereafter Eckhoff)
Regarding claim 12, Nanda teaches the invention discussed above in claim 10.  Further, Nanda teaches a power supply discussed above.  However, Nanda does not teach the power supply is a rechargeable battery.

  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda et al. and to include wherein the power supply includes a rechargeable battery as taught by Schroeppel, because Schroeppel teaches the interface box may be powered by any combination of isolated circuitry, alternating current (AC) line, and battery; the unit may also be rechargeable (Col. 50, lines 28-31).

Regarding claim 13, modified Nada teaches the invention discussed above in claim 12.  Further, modified Nada teaches a rechargeable battery.  However, modified Nada does not explicitly teach wherein the rechargeable battery is a lithium-ion battery.
For claim 13, Eckhoff teaches a device for treating a disease or condition of one or more joints of bone in a mammalian subject (Col. 2, lines 33-35) and Eckhoff teaches a power source can include a lithium battery (Col. 29, line 9), where is it is well known in the art that lithium batteries are rechargeable, which reads on the instant claim limitation of wherein the rechargeable battery includes a lithium-ion battery.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda and to include wherein the rechargeable battery is a lithium-ion battery as taught by Eckhoff, because .


Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0068338A1-Nanda et al. (hereafter Nanda), and further in views of US 6118679-Smith and US 20080312579 A1-Chang et al. (hereafter Chang, as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015, cited in previous Office action), and in further view of US 2008/0231337 A1-Krishnaswamy et al. (hereafter Krishnaswamy).
Regarding claim 5, modified Nanda teaches the invention discussed above in claim 4.  However, modified Nanda does not teach wherein the respective storage capacitor and a respective filtering capacitor coupled are coupled together in a parallel configuration.  
For claim 5,  Krishnaswamy teaches a capacitor (C1, the filtering capacitor) and (C2, the storage capacitor) in a coupled in a parallel configuration as illustrated in Fig. 25, which reads on the instant claim limitation of wherein the respective storage capacitor and a respective filtering capacitor coupled are coupled together in a parallel configuration.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Nanda and further include a similar filtering capacitor and storage capacitor coupled in a parallel 
	
Regarding claim 6, modified Nanda teaches the invention discussed above in claim 5.  However, modified Nanda, does not teach wherein each of the plurality of secondary windings is coupled to a respective balancing capacitor in a parallel configuration.  
For claim 6, Krishnaswamy teaches a similar balancing capacitor 211 coupled to secondary windings 213 in a parallel configuration as illustrated in Fig. 35, which reads on the instant claim limitation of wherein each of the plurality of secondary windings is coupled to a respective balancing capacitor in a parallel configuration.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Nanda and further include similar balancing capacitor coupled to secondary windings in a parallel configuration as taught by Krishnaswamy, because Krishnaswamy teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the 

Regarding claim 16, Nanda teaches the invention discussed above in claim 15.  However, Nanda does not teach wherein the respective storage capacitor and a respective filtering capacitor are coupled to each other in a parallel configuration.  
For claim 16, Krishnaswamy teaches a capacitor (C1, which could be a filtering capacitor) and (C2, which could be a storage capacitor) in a coupled in a parallel configuration as illustrated in Fig. 25, which reads on the instant claim limitation of wherein the respective storage capacitor and a respective filtering capacitor are coupled to each other in a parallel configuration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Nanda to include a similar filtering capacitor and storage capacitor coupled in a parallel configuration as taught by Krishnaswamy, because Krishnaswamy teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the limit set by the switch rating, with about 10% safety margin, to reduce the turn ratio (Para. [0236], lines 1-7).  

Regarding claim 17, Nanda teaches the invention discussed above in claim 10.  However, modified Nanda does not teach wherein each of the plurality of secondary windings is coupled to a respective balancing capacitor in a parallel configuration.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify invention of Nanda to include similar balancing capacitor coupled to secondary windings in a parallel configuration as taught by Krishnaswamy, because Krishnaswamy teaches during the charging interval, the water-insulated transmission line can be represented as a capacitor in parallel with a resistor and the capacitance, C, of this combination stored the pulse energy at the peak charging voltage; the primary voltage was raised to the limit set by the switch rating, with about 10% safety margin, to reduce the turn ratio (Para. [0236], lines 1-7).  


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0068338A1-Nanda et al. (hereafter Nanda), and further in views of US 6118679-Smith and US 20080312579 A1-Chang et al. (hereafter Chang, as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015, cited in previous Office action), US 20080231337 A1-Krishnaswamy et al. (hereafter Krishnaswamy), and in further view of WO 2006/126904 A1-Piasecki et al. (hereafter Piasecki).
Regarding claim 7, modified Nanda teaches the invention discussed above in claim 6.  Modified Nanda teaches a plurality of secondary windings and a primary winding discussed above.  However, modified Nanda does not teach wherein a 
For claim 7, Piasecki. teaches a thermistor 3 is coupled between the secondary windings of transformers VT1-VT3 (pg. 5, lines 4-10), which reads on the instant claim limitation of a thermistor coupled between the plurality of secondary windings and the primary winding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Nanda, and further include placing a thermistor between the secondary windings and the primary winding because as taught by Piasecki, because Piasecki teaches application of the switching element or the circuitry of a threshold switching characteristics minimizes the heat dissipation in the element or circuitry while it is conducting current (pg. 6, lines 14-16) and by placing the thermistor coupled to the secondary windings, it advantageously provides a means of overall circuit protection in the event of increased temperatures (pg. 5, 30-33).

Regarding claim 18, modified Nanda teaches the invention discussed above in claim 10.  Modified Nanda teaches a plurality of secondary windings and a primary winding discussed above.  However, modified Nanda does not teach wherein a thermistor is coupled between the plurality of secondary windings and the primary winding.
For claim 18, Piasecki teaches a thermistor 3 is coupled between the secondary windings of transformers VT1-VT3 (pg. 5, lines 4-10), which reads on the instant claim 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified invention of Nanda et al., and further include placing a thermistor between the secondary windings and the primary winding because as taught by Piasecki, because Piasecki teaches application of the switching element or the circuitry of a threshold switching characteristics minimizes the heat dissipation in the element or circuitry while it is conducting current (pg. 6, lines 14-16) and by placing the thermistor coupled to the secondary windings, it advantageously provides a means of overall circuit protection in the event of increased temperatures (pg. 5, 30-33).



Claims 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over US 7,245,963 B2- Draghia-Akli et al. (hereafter Draghia-Akli) and in further views of US 6118679-Smith and US 2008/0312579 A1-Chang et al. (hereafter Chang, as evidenced by All About Circuits-Winding Configurations, Chapter 9, 2015, cited in previous Office action).
Claim 19
“comprising: a base station”:  Draghia-Akli discloses a support structure (Col. 1, line 17).
“and a handset removably coupled to the base station,”:  Draghia-Akli discloses, an operator can grasp the plurality of needle electrodes that are mounted on a support structure (base station) and firmly insert the them into the selected tissue in a body or plant (Col. 1, lines 15-18); and Draghia-Akli discloses the handle is designed to provide a user an easy means for implanting the needle electrode assembly into a selected tissue (Col. 5, lines 20-22).
“the handset including: a housing,”:  Draghia-Akli discloses the handle houses an electrical connector (Col. 5, lines 18-19).
“an injection assembly including a hypodermic needle for administering an agent to cells of a target tissue,”:  Draghia-Akli discloses the macromolecules are then delivered via the hypodermic needle into the selected tissue (Col. 1, lines 18-20).
“a power supply,”:  Draghia-Akli discloses wherein the power supply comprises a battery back (Col. 20, lines 25-26).
“a signal generator positioned within the housing of the handset and in operable communication with the injection assembly,”:  Draghia-Akli discloses a programmable constant-current pulse circuit in electrical communication with the needle electrode assembly and a power source (Col. 6, lines 6-8).
“an array having at least one electrode extending outwardly from a front end of the housing and in electrical communication with the first and second outputs of the signal generator, wherein the at least one electrode administers electroporation pulses generated by the signal generator to the cells to induce reversible pores in the cells allowing the agent to pass into the cells.”:  Draghia-Akli discloses an array having at least one electrode (needle electrode assembly 3) extending outwardly from a front end of the housing (illustrated in Fig. 4); Draghia-Akli discloses the constant-current pulse generator Subsystem provides constant-current pulses between at least any two electrodes of the needle electrode assembly (Col. 5, lines 27-29); the electroporative effect is that cell mem branes become transiently permeable to large molecules, after the cells have been exposed to electric pulses; and Draghia-Akli discloses there are conduits through cell walls (Col. 7, lines 46-49); the macromolecules are then delivered via the hypodermic needle into the selected tissue (Col. 1, lines 18-20).

Regarding claim 19, Draghia-Akli et al. teaches the invention discussed above.  However, Draghia-Akli et al. does not explicitly teach a signal amplifier having a primary winding
For claim 19, Nanda teaches discloses subsystem 200 comprises a primary winding 224a (Para. [0063], lines 1-2, Fig. 4), which reads on the instant claim limitation of a signal amplifier having a primary winding.


Regarding claim 19, Draghia-Akli teaches the invention discussed above.  However, Draghia-Akli does not explicitly teach wherein each of the plurality of secondary windings is coupled to a respective storage capacitor and a respective fly-back diode.
For claim 19, Nanda discloses the energy reservoir 220 and diode 237 are coupled to a secondary winding 224b (Para. [0066], lines 1-5, Fig. 4); and the subsystem 200 may comprise capacitors (Para. [0061], lines 1-5, Fig. 4), which reads on the instant claim limitation of wherein each of the plurality of secondary windings is coupled to a respective storage capacitor and a respective fly-back diode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Draghia-Akli to include wherein a storage capacitor and a fly-back diode are coupled to each of the plurality of secondary windings as taught by Nanda, because Nanda et al. teaches the capacitors are appropriate for maximum step voltages (Para. [0061], lines 5-6).

claim 19, Nanda teaches the invention discussed above.  However, Draghia-Akli does not teach a plurality of secondary windings coupled together in a series configuration.
For claim 19, Smith teaches three inductors (275, 280, 285) in series with three ideal secondary windings (130, 135, 140, Col. 7, lines 15-16, Fig. 5), which reads on the instant claim limitation of a plurality of secondary windings coupled together in a series configuration. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Draghia-Akli to include an amplifier with secondary windings in a series configuration as taught by Smith, because Smith teaches conventional switch mode power supplies commonly include a compact power trans former and one or more power switches for alternately coupling a DC voltage across a primary winding of the power transformer, thereby generating a series of voltage pulses across one or more secondary windings of the power transformer; these pulses are then rectified and filtered to provide one or more output DC voltages (Col. 1, lines 13-20).  

Regarding claim 19, Draghia-Akli teaches the invention discussed above.  However, Nanda does not teach the plurality of secondary windings comprising a first output and a second output, such that a voltage across the plurality of secondary windings is equal to the voltage difference between the first and second outputs.
For claim 19, Chang teaches a plurality of secondary windings comprising a first and a second output where the voltage across the plurality of secondary windings would 

    PNG
    media_image1.png
    393
    338
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Draghia-Akli to include a similar transformer configuration having teaches a plurality of secondary windings comprising a first and a second output where the voltage difference across the plurality of secondary windings would be equal to the voltage difference between the first and 

Regarding claim 19, Draghia-Akli teaches the invention discussed above.  Further, Draghia-Akli teaches a power switch (switch 32, Col. 11, line 11).  However, Draghia-Akli does not explicitly teach a power switch configured to supply a voltage from the power supply across the primary winding.
For claim 19, Nanda teaches power supply and switch 226 are configured to supply an input voltage to the primary winding 224a (Para. [0069], lines 1-7), which reads on the instant claim limitation of a power switch configured to supply a voltage from the power supply across the primary winding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Draghia-Akli to include a power switch configured to supply a voltage from the power supply across the primary winding as taught by Nanda, because Nanda teaches, the high voltage pulse involves generating the voltage as dis cussed above, while concurrently triggering the switch 226 to permit the energy reservoir 221 to discharge through the primary winding 224 (Para. [0090], lines 5-8) and the switches 26-27 selectively enable current to flow through the primary and secondary windings 224a-224b (Para. [0068], lines 2-3).
Claim 20: “wherein the base station is in electrical communication with the power supply when the base station is coupled to the handset.”:  Draghia-Akli discloses an electrical connector handle assembly with a mount structure for needle electrode assembly (Col. 6, lines 1-3, Fig. 4); the plurality of needle electrodes and support structure form a needle electrode assembly that can be mounted on a handle; the handle also contains an electrical connector from the needle electrode assembly to a constant current pulse generator subsystem (Col. 16, lines 24-28).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Regarding the bottom of pg. 6 and the top of pg. 7 of Applicant’s remarks, pertaining to the amended claim 1 limitation of “the plurality of secondary windings comprising a first output and a second output, such that a voltage across the plurality of secondary windings is equal to the voltage difference between the first and second outputs, wherein a storage capacitor and a fly-back diode are coupled to each of the plurality of secondary windings; and an array having a plurality of electrodes in electrical communication with the first and second outputs of the signal amplifier.”  The amended claim language of the instant application is similar to the claims presented on 06/15/2021.  For example, the previous claim 1 read as “the plurality of secondary windings having two outputs”, whereas the current amended claim 1 reads as “the plurality of secondary windings comprising a first output and a second output”.  Therefore, the reference of Chang continues to read on the above limitation, because 
Regarding the bottom of pg. 7 and the top of pg. 8 of Applicant’s remarks, where Applicant asserts the modification of Nanda via Smith and Chang, and further explained by the evidentiary reference of All About Circuits-Winding Configurations would not produce a plurality of secondary windings that are “coupled together in a series configuration” or that “comprise a first output and a second output, such that a voltage across the plurality of secondary windings is equal to the voltage difference between the first and second outputs.”  However, as noted above in the rejection the reference of Smith, in Fig. 5, Smith clearly teaches a plurality of secondary windings (130, 135, and 140) in a series configuration, where the invention of Smith relates to power supplies, as does the instant application.  Additionally, the secondary reference of Chang teaches a plurality of secondary windings also in a series configuration (illustrated in Fig. 10), where the secondary windings each comprise a first output and a second output, also illustrated in Fig. 10 of Chang.  Also, as noted in the rejection of above, the evidentiary reference of All About Circuits-Winding Configurations further illustrate a transformer comprising a first and a second output.  Further, Applicant asserts the secondary reference of Chang teaches secondary windings are isolated from each other, which the Examiner disagrees.  Figure 2 of the instant application illustrates a plurality of 
Additionally, since the reference of Chang correctly corresponds to a plurality of secondary windings all comprising a first output and a second output, also, illustrated in Fig. 10 of Chang and further explained via the evidentiary reference of All About Circuits-Winding Configurations, as noted above in this section and the rejection.  However, Figure 2 of the instant application only illustrates a first output and a second output does not reasonably illustrate such a voltage difference between a first output and a second output of the plurality of secondary windings as Chang and All About Circuits-Winding Configurations does.  
Regarding the middle of pg. 8 of Applicant’s remarks, referring again to claim 1, Applicant asserts “the Examiner incorrectly asserts that the foregoing portions of Smith as it pertains to Smith teaching of secondary windings (130, 135, and 140, illustrates in Fig. 5) and asserts “the Examiner’s assertion is incorrect because, even though the three inductors 275, 280, and 285 are respectively connected in series with the three ideal secondary windings 130, 135, 140, the secondary windings themselves are coupled together in parallel.”  Smith teaches the transformer has equal leakage inductances in series with each secondary winding which equalizes the rectifier currents supplied to the load by each secondary winding.  Further, the specification of the instant application asserts “when the plurality of secondary windings 14A-E are connected in series, as illustrated in FIG. 2, the voltage across the plurality of secondary windings 14A-E is equal the sum of voltages across each of the secondary windings Para. 
Regarding the bottom of pg. 8 and the top of pg. 9, pertaining to the references of All About Circuits-Winding Configurations (an evidentiary reference), Eckhoff, Krishnaswamy, and Piasecki, where Applicant asserts the previously mentioned references do not remedy the deficiencies of Nanda.  The Examiner disagrees with the latter, Nanda combined with above mentioned references were used to address the limitation.  Eckhoff teaches a power source which can include a lithium battery, which was addressed in claim 13 of the instant application.  Krishnaswamy was used to address the limitations of claims 5, 6, 16, and 17 of the instant application above.  Piasecki was used to address the limitations of claims 7, and 18.  Therefore, claims 1 and 10, and their dependent claims 2-9 and 11-18 are rejected also.
Regarding the middle and bottom of pg. 9 of Applicant’s remarks, pertaining to claims 19-20, and the amended claim limitation of claim 19, which is similar to that of claims 1 and 10 above, for the similar reasons discussed above in this section, claim 19 and its dependent claim 20, is also rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799